211 S.W.3d 168 (2007)
Artis PAUL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66449.
Missouri Court of Appeals, Western District.
January 9, 2007.
Susan Lynn Hogan, Appellate Defender Office, Kansas City, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Evan Buchheim, Office of Attorney General, Jefferson City, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Artis Paul appeals the circuit court's judgment denying his Rule 24.035 motion without an evidentiary hearing. We affirm. Rule 84.16(b).